Defendant Wolfson’s affidavit raises issues of fact as to, inter alia, whether the e-mail exchanges relied on by plaintiff, which admittedly reflect agreement as to the selling price and commission rate, were intended by the parties to constitute the entire brokerage agreement; whether the parties also agreed, orally, that payment of the agreed-to commission was conditioned on a closing actually taking place; and whether defendants willfully defaulted on their contract of sale with the prospective purchaser of otherwise prevented the closing from taking place (see Graff v Billet, 64 NY2d 899 [1985]). Concur—Gonzalez, EJ., Tom, Sweeny, Catterson and Abdus-Salaam, JJ.